
	
		I
		112th CONGRESS
		1st Session
		H. R. 442
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 25, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Omnibus Budget Reconciliation
		  Act of 1993 to require the Bureau of Land Management to provide a claimant of a
		  small miner waiver from claim maintenance fees with a period of 60 days after
		  written receipt of 1 or more defects is provided to the claimant by registered
		  mail to cure the 1 or more defects or pay the claim maintenance fee, and for
		  other purposes.
	
	
		1.Small miner waivers to claim
			 maintenance fees
			(a)In
			 generalSection 10101(d)(3)
			 of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(d)(3)) is
			 amended by striking for any reason, the claimant shall have a period of
			 60 days after receipt of written notification of the defect or defects by the
			 Bureau of Land Management to: and inserting for any reason
			 (including the failure to timely file a small miner’s maintenance fee waiver
			 application or an affidavit of annual labor associated with the application and
			 required application fees), the claimant shall have a period of 60 days after
			 receipt of written notification of the 1 or more defects provided by the Bureau
			 of Land Management by registered mail to.
			(b)Transition
			 rules
				(1)The claimholder of
			 claims numbered AA023149, AA023163, AA047913, AA047914, AA047915, AA047916,
			 AA047917, AA047918, and AA047919 (as of December 29, 2004) shall be
			 considered—
					(A)to have received a
			 first half final certificate for application AA072648 (associated with the
			 claims) before September 30, 1994; and
					(B)to qualify for
			 relief under section 10101(d)(3) of the Omnibus Budget Reconciliation Act of
			 1993 (30 U.S.C. 28f(d)(3)) and have the opportunity to cure under that section
			 for any prior period for which 1 or more defects existed or there was a failure
			 to pay claim maintenance fees.
					(2)The claims
			 numbered AAFF057833, AKFF057834, AKFF057840, AKFF084389, AKFF085204,
			 AKFF096323, AKFF086324, AKFF086267, AKFF084387, and AKFF084388 shall be—
					(A)considered to
			 qualify for relief under section 10101(d)(3) of the Omnibus Budget
			 Reconciliation Act of 1993 (30 U.S.C. 28f(d)(3)); and
					(B)given notice of
			 defect and the opportunity to cure.
					
